  Case 4:21-cv-04012-SOH Document 2                    Filed 03/04/21 Page 1 of 23 PageID #: 2




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


KENNETH C. ANDERSON                                                                     PLAINTIFF

VS.                                  CASE NO.: 4:21-cv-04012-SOH

TYSON FOODS, INC.                                                                  DEFENDANT


                                           COMPLAINT

                                            Introduction

This is a civil rights action brought pursuant to 42 U.S.C.S. § 2000 et seq. (Title VII of the Civil

Rights Act of 1964, as amended), and pursuant to the Fourteenth Amendment to the United States

Constitution, in order to recover damages against the defendant for the unlawful employment

practices that the plaintiff, KENNETH C. ANDERSON, has been subjected to on account of his

race and in retaliation for having complained about discriminatory treatment. The plaintiff also

seeks relief pursuant to 42 U.S.C.S. § 1983, in that the unlawful employment practices were

committed by the defendant. This is also an action for declaratory judgment pursuant to 28

U.S.C.S. § 2201 to declare the rights and other legal relations between the parties. The plaintiff is

also seeking equitable relief and injunctive relief as well.



                                                  I.

                                             Jurisdiction

       1.      Jurisdiction and venue of this Court are invoked pursuant to 28 U.S.C. §§ 1331,

1343, 1391, 42 U.S.C.S. § 2000e et seq. (Title VII of the Civil Rights Act of 1964, as amended)



                                                  1
  Case 4:21-cv-04012-SOH Document 2                  Filed 03/04/21 Page 2 of 23 PageID #: 3




and the Fourteenth Amendment of the Unites States Constitution, and retaliation for exercising his

rights under29 U.S.C.S. § 185 et seq. and pendent jurisdiction under 28 U.S.C.S § 1367.

       2.      Venue is proper in the Western District of Arkansas pursuant to 28 U.S.C. S. §

1391(b)(c) as the unlawful employment practices alleged to have been committed against the

plaintiff were committed in the State of Arkansas, and in Howard County, Arkansas, and the

defendant conducted business in the district at all relevant times herein.

                                                        II.

                                                      Parties

       3.      The plaintiff Kenneth C. Anderson is an African-American male, and is a resident

of the United States of America.

       4.      The defendant, Tyson Foods, Inc, is a foreign corporation licensed to do business

in the State of Arkansas, and was conducting business in Howard County, Arkansas, at all times

pertinent to this cause of action.

       5.      The defendant Tyson Food, Inc. is an employer within the meaning of 42 U.S.C.S.

§ 2000e (b), (g), and (h).

       6.      The plaintiff was employed by the defendant, Tyson Food, Inc., in Howard County,

Arkansas, as an hourly employee at all times pertinent hereto.

                                                      III.

                                                     Facts

       7.      The plaintiff was hired by the defendant, Tyson Foods, Inc., on October 22, 2018

as a production worker in the Nashville, Arkansas poultry processing plant.

       8.      The plaintiff was terminated under the false pretext that he violated the defendant’s

attendance policy on June 10, 2020.


                                                 2
 Case 4:21-cv-04012-SOH Document 2                  Filed 03/04/21 Page 3 of 23 PageID #: 4




       9.      The plaintiff, in his primary position, was responsible for dumping fifty (50) pound

bags of ingredients such as flour and breading for line 8 in the cook room. The plaintiff was

required to wear knee-high, rubber boots and work second shift, Monday through Friday, from

4:30 pm to 1:30 am, and some Saturdays, as production required. On some Saturdays, the plaintiff

would occasionally receive a break from dumping to work on the floor cleaning debris as

instructed.

       10.     The plaintiff was told that with good performance he would quickly rotate and

move upward in the company to other positions.

       11.     The plaintiff put forth good work performance and dumped between three hundred

(300) and four hundred (400) – fifty (50) pound bags of breading ingredients, per shift, and worked

as many as twenty-one (21)) consecutive days. The job was repetitive and physically demanding,

and predominately performed by African American employees that usually quit after a couple of

months, and the Caucasian employees would quit after two (2) weeks.

       12.     More than one year elapsed and the plaintiff was never moved to another position

and was the only African American that held the strenuous position for such length of time.

       13.     Over the course of about fourteen (14) months, the plaintiff observed that his white

counterparts were moved to other positions with higher pay and better working conditions,

including the blender operator, line lead, ingredients room, and maintenance, on an average of two

(2) weeks after starting in the same position as the plaintiff. The blender operator, line lead,

ingredients room, and maintenance positions were predominately or exclusively held by Caucasian

employees.

       14.     The plaintiff began requesting and bidding on the blender operator, line lead, and

ingredients room positions more aggressively.


                                                3
 Case 4:21-cv-04012-SOH Document 2                   Filed 03/04/21 Page 4 of 23 PageID #: 5




       15.     On or about Saturday, December 14, 2019, the plaintiff was instructed by his line

supervisor, Shane Stone, a Caucasian male, to work in a floor position cleaning up debris and other

contaminants. This position was not a promotion or pay increase, but a breakout from the dumping

position.

       16.     As the plaintiff complied with Shane Stone’s instructions, the second shift general

manager, Christopher Singleton, a Caucasian male, ordered the plaintiff to return to the line

position to dump ingredients. The plaintiff respectfully informed Christopher Singleton that he

had been bidding on other positions after working the dump position for more than a year and had

been sent to the floor position by his supervisor, Shane Stone.

       17.     Christopher Singleton responded, “There’s the door!”.

       18.     The plaintiff returned to the line 8 position and resumed dumping fifty (50) pound

bags of ingredients as ordered.

       19.     On or about December 17, 2019, the plaintiff called the corporate hotline and asked

to confidentially report the incident involving Christopher Singleton. The plaintiff reported that

Christopher Singleton spoke to him in a degrading and hostile manner and nearly fired him for

working in another area, although he was instructed to do so by his immediate supervisor and for

mentioning opportunities for him to also move to the other positions he had been bidding on,

considering his experience. At the end of the report, the plaintiff was asked for his badge number.

Believing the report was confidential as requested, the plaintiff gave the corporate representative

his badge number as requested.

       20.     On or about December 19, 2019, the plaintiff was summoned to meet with Danette

Walton, the local human resource manager, an African American female. In that meeting, the

plaintiff learned that his report to the hotline was not kept confidential. Danette Walton warned


                                                 4
 Case 4:21-cv-04012-SOH Document 2                    Filed 03/04/21 Page 5 of 23 PageID #: 6




the plaintiff that the supervisors knew his identity and the contents of his report, and then asked

him if he was sure he wanted to proceed. The plaintiff declined out of fear of losing his job, since

Christopher Singleton had threatened to fire him a couple of days prior.

       21.      On or about, January 8, 2020, Shane Stone, the plaintiff’s line supervisor, instructed

the plaintiff to report to work in the ingredients room, upon the request of Evan Wakefield, the

first shift general manager, a Caucasian male.

       22.      The plaintiff, in this position, was required to wear steel toe boots and responsible

for driving forklifts and stand-up jacks to position and transfer heavy pallets of ingredients for use

in the cook room, unload trucks of bulk ingredients, stack heavy pallets at least three levels high,

and remove and replace large waste tanks. The defendant furnished the plaintiff with a one hundred

($100) voucher to purchase a pair of steel toe boots as required for the job. Of the three (3)

employees in the ingredient room, the plaintiff was the only African American, while the other

two employees were Caucasian. The position usually included a pay raise, but the plaintiff did

not receive a pay increase.

       23.      The plaintiff worked the ingredients room position for about 7-8 weeks and

obtained certifications for the stand-up jack and the forklift within that time.

       24.      On or about February 25, 2020, Chris Singleton ordered the plaintiff back to a line

position to push meat and dump breading ingredients for lines 1-4, under the supervision of Jacob

Renadar, a Hispanic male. The plaintiff was the only employee of his white counterparts ordered

back to line.

       25.      The plaintiff’s position in the ingredients room was filled with a Hispanic male.




                                                  5
  Case 4:21-cv-04012-SOH Document 2                    Filed 03/04/21 Page 6 of 23 PageID #: 7




       26.     Soon after returning to the line position, the plaintiff was instructed by line 6

supervisor, Larry, a Caucasian male and former law enforcement officer, to use the stand-up jack

and move pallets of ingredients.

       27.     The plaintiff informed Larry that he was wearing rubber boots as required for the

line position and did not have the required steel toe boots to operate the stand-up jack or perform

ingredient room duties. In response, Larry instructed the plaintiff to operate the stand-up jack

anyway.

       28.     The plaintiff immediately went to the HR department and reported the issue to

Danette Walton, the HR manager. Walton told the plaintiff that he was correct and called

Christopher Singleton, the second shift general manager, to her office. She explained the situation

and informed him that they were in violation of the Occupational Safety and Health Association’s

(“OSHA”) personal protective equipment (“PPE”) safety mandates. In response, Christopher

Singleton told the plaintiff to listen to the supervisor even if it contradicted him.

       29.     The plaintiff returned to the line and continued pushing meat and dumping

ingredients, very confused about Christopher Singleton’s statement.

       30.     As second shift general Manager, Christopher Singleton, was the managing

supervisor of the plaintiff’s line supervisors, Shane Stone, Larry, and Jacob Renadar, all non-

African Americans. At some point, during the plaintiff’s mistreatment, Shane Stone was moved

to another area.

       31.     After receiving notice of the OSHA violation from the HR manager, both

Christopher Singleton and Larry, continued to take turns ordering the plaintiff off and on of the

line position pushing meat and dumping ingredients to perform ingredients room duties operating




                                                   6
 Case 4:21-cv-04012-SOH Document 2                   Filed 03/04/21 Page 7 of 23 PageID #: 8




the stand-up jack and other jobs operating the forklift and standup jack that he had not been trained

and did not have the required personal protective equipment for.

       32.     Over the course of February, March, and April of 2020, the plaintiff continued to

report the OSHA violations, hostile treatment, and demotion from the ingredients room position

to the human resources manager, Danette Walton. Additionally, the plaintiff reported that the

white employees in the ingredients room did not want to perform the specific tasks of their job

duties, Christopher and Larry refused to make them perform them, and ordered him off the line

placing him in danger to perform them instead. Walton told the plaintiff that she would speak to

the assistant plant manager, Josh King, a Caucasian male, about the matter.

       33.     The plaintiff continued to work in a hostile work environment into the month of

June to no avail. Josh King never met with the plaintiff about the matter.

       34.     During the weekend of June 6, 2020, the plaintiff became ill and did not report to

work on Monday, June 8 and Tuesday, June 9, 2020.

       35.     On Wednesday, June 10, 2010, the plaintiff called the defendant’s designated

phone line well in advance of the start of his shift that began at 4:30 pm to report that he would be

absent, so he would not be in violation of the attendance policy for “no show” after three (3)

consecutive days without calling in.

       36.     The plaintiff also contacted his team leader, Diane White, by telephone to inform

her that he would be absent.

       37.     At about 4:50 pm on June 10, 2020, Diane White called the plaintiff to inform him

that he was terminated after she reported the plaintiff’s call to his line supervisor, Jacob Renadar,

a Hispanic male.



                                                 7
 Case 4:21-cv-04012-SOH Document 2                   Filed 03/04/21 Page 8 of 23 PageID #: 9




       38.     On June 10, 2020, the plaintiff also called the Human Resource manager, Danette

Walton, who confirmed the plaintiff was terminated that day. Danette Walton further informed

the plaintiff that he was terminated because he went from 8 points to 17 points in violation of the

defendant’s attendance policy.

       39.     The defendant’s original version of its attendance policy is based on a point system

that terminates an employee upon 14 unexcused points. Each day absent equals one point. Three

(3) days of consecutive no shows without calling in or a doctor’s excuse constitutes automatic

termination.

       40.     Previously, on or about mid-March 2020, the defendant, in response to the

COVID19 pandemic and to mitigate the spread of the highly contagious and deadly disease, issued

an announcement that it had relaxed its attendance policy and informed the plaintiff, along with

all its employees, to stay at home if they were ill, test positive for COVID19 or had been exposed

to COVID19. (A copy of said “Protecting Team Members and Our Company” website

announcement is attached to this complaint and is identified as Plaintiff’s Exhibit “A”)

       41.     To the best of plaintiff’s knowledge, there had been no other updates or

modification to the attendance policy and its point system, in particular, when he was terminated.

       42.     The defendant issued a statement to media outlets on or about June 2, 2020, the last

week the plaintiff worked at the defendant’s place of employment, that it was reinstating its policy

that penalized absentee workers due to illness, with the exception of COVID19 like symptoms and

illness. (A copy of said “Tyson reinstates policy that penalizes absentee workers” new article

is attached to this complaint and is identified as Plaintiff’s Exhibit “B”)




                                                 8
 Case 4:21-cv-04012-SOH Document 2                 Filed 03/04/21 Page 9 of 23 PageID #: 10




       43.     The plaintiff contends that he had accumulated 11 points by June 10, 2020, well

under the 14-point limit, and was not presented the opportunity to provide information regarding

his absence or illness.

       44.     The plaintiff’s last day of actually working was June 5, 2020, and he was not

scheduled to work Saturday, June 6, 2020. He further contends that he would have been terminated

long before June 5, 2020, if the defendant’s HR manager’s calculations were correct.

       45.     For nearly two (2) years, the plaintiff performed his job duties in an exemplary

fashion, and received high praise for his performance, work ethic, and dependability until he

pursued other positions with higher pay and working conditions like his white counterparts.

       46.     The plaintiff performed his job duties in an exemplary fashion and longer than any

African American in his entry level position, yet only received one (1) pay increase after his 90-

day probation period, one (1) standard annual pay increase, and was denied every opportunity for

promotion and pay increases despite his training, certification on the forklift and stand-up jack,

and performance as an ingredients room worker for 7-8 consecutive weeks and as ordered by

Christopher Singleton and Larry in violation of OSHA.

       47.     The plaintiff did not receive a pay increase, compensation, or job title

reclassification, after training, obtaining forklift and stan-up jack certifications, and working as an

ingredients room worker like his colleagues, who are all Caucasians, and received pay increases

effective upon acquiring the position.

       48.     Instead, the plaintiff was demoted, subjected to a hostile work environment, placed

in unsafe in violation of OSHA, denied opportunities for promotion and pay raises based on his

race, and retaliated against for reporting the adverse and discriminatory treatment to management




                                                  9
Case 4:21-cv-04012-SOH Document 2                  Filed 03/04/21 Page 10 of 23 PageID #: 11




when he was terminated on June 10, 2020, under the pretext of violating the defendant’s attendance

policy.

          49.   On or about June 18, 2020, the plaintiff filed for unemployment benefits with the

Arkansas Division of Workforce Services. The defendant indicated the plaintiff was terminated

due to absenteeism and job abandonment.

          50.   On August 31, 2020, the Arkansas Division of Workforce Services issued a Notice

of Agency Determination, in favor of the plaintiff, stating that the plaintiff was terminated “for

reasons beyond his control. The [plaintiff] did make proper notification to the employer. The

[plaintiff’s] actions did not constitute deliberate and willful intent against the best interest of the

employer.” (A copy of said “Notice of Agency Determination” letter is attached to this

complaint and is identified as Plaintiff’s Exhibit “C”)

          51.   The defendant did not appeal the decision.

                                                IV.

                                        Causes of Action

          52.   The plaintiff incorporates the allegations in paragraph numbered 1 through

paragraph numbered 50, as though set forth word for word.

          53.   The plaintiff was afforded less favorable terms and conditions of his employment

with the defendant, on account of his race, in violation of Title VII of the Civil Rights Act of 1964

(as amended), which is codified at 42 U.S.C.S. § 2000e et seq.

          54.   Furthermore, the plaintiff has been subjected to disparate treatment on account of

his race, in violation of Title VII of the Civil Rights Act of 1964 (as amended), which is codified

at 42 U.S.C.S. § 2000e et seq.




                                                  10
Case 4:21-cv-04012-SOH Document 2                 Filed 03/04/21 Page 11 of 23 PageID #: 12




          55.   The defendant’s supervisors created a hostile work environment for the plaintiff by

threatening to fire him, placing him in unsafe working conditions in violation of OSHA, and

subjecting him to different terms and conditions than his white counterparts on account of his race,

in violation of Title VII of the Civil Rights Act of 1964 (as amended), which is codified at 42

U.S.C.S. § 2000e et seq.

          56.   The defendant’s discriminated against the plaintiff when it demoted and excluded

the plaintiff from promotions within the company to which he was qualified, and failed to

compensate the plaintiff while working in said positions, on account of his race in violation of

Title VII of the Civil Rights Act of 1964 (as amended), which is codified at 42 U.S.C.S. § 2000e

et seq.

          57.   The defendant’s corporate hotline, Human Resource Manager, and plant manager

allowed the discrimination and subjected the plaintiff to acts of retaliation for exercising his civil

rights to report and protest discriminatory conduct of the defendant’s supervisors and management

by failing to investigate the discriminatory treatment, in violation of Title VII of the Civil Rights

Act of 1964 (as amended), which is codified at 42 U.S.C.S. § 2000e et seq. and Arkansas Civil

Rights Act (ACRA), A.C.A. 16-123-101, et. Seq.

          58.   Due to the plaintiff complaining about acts of discrimination, he was subjected to

acts of retaliation, and was also terminated from his place of employment with the defendant on

June 10, 2020, under the false pretext of him violating the attendance policy, in retaliation for

having complained about discrimination, and due to his race in violation of Title VII of the Civil

Rights Act of 1964 (as amended), which is codified at 42 U.S.C.S. § 2000e et seq. and Arkansas

Civil Rights Act (ACRA), A.C.A. 16-123-101, et. Seq..




                                                 11
Case 4:21-cv-04012-SOH Document 2                 Filed 03/04/21 Page 12 of 23 PageID #: 13




       59.     The plaintiff exhausted administrative remedies and on November 9, 2020, the

plaintiff filed a Charge of Discrimination No. 493-2020-01950) with the Equal Employment

Opportunity Commission (EEOC), contending that he had been discriminated against based on his

race when he was subject to different terms and conditions than his white counterparts and

discharged in retaliation for complaining about the discrimination.               (See Charge of

Discrimination attached herein as Plaintiff’s Exhibit “D”).

       60.     In response to the Plaintiff’s Charge of Discrimination (No. 493-2020-01950) that

he filed with the EEOC, said agency issued him a “Dismissal and Notice of Rights” letter dated

December 3, 2020, which inter alia gave the plaintiff the right to sue the defendant within 90 days

from the date he received the above-mentioned letter. (A copy of said “Notice of Right to

Sue” letter is attached to this complaint and is identified as Plaintiff’s Exhibit “E”).

       61.     This cause of action is being brought within ninety (90) days of the plaintiff

receiving his right-to-sue letter as referenced in paragraph 60 of this complaint.

                                               V.

                                           Damages

       62.     Due to the above-mentioned acts of discrimination, the plaintiff has suffered mental

anguish, embarrassment, lost wages, front pay, back pay, loss of medical coverage, other

employment benefits, increased healthcare costs, all in a manner to be proven at trial.

       63.     Plaintiff further reserves the right to amend this Complaint and to allege other

federal and state law claims.

                                               VI.

                                          Jury Demand

       48.   The plaintiff requests that this matter be tried before a jury of twelve (12) fair and


                                                 12
Case 4:21-cv-04012-SOH Document 2                   Filed 03/04/21 Page 13 of 23 PageID #: 14




impartial citizens of this state.

        THEREFORE, the plaintiff is seeking the following relief for the above mentioned

described unlawful employment practices:

        a.      declare that the plaintiff has been subjected to unlawful discriminatory practices;


        b.      restored to the plaintiff’s position with back pay, seniority, pension contributions,

                fringe benefits, etc., which he would have enjoyed had it not been for the wrongful

                termination or reinstatement at the defendant’s Texarkana facility;


        c.      reinstatement;


        d.      punitive and compensatory damages;


        e.      the cost of prosecuting this action;


        f.      attorney’s fees;


        g.      and for all other equitable, legal, and just relief.



                                                         Respectfully submitted,


                                                        /s/ Angilynn Taylor
                                                        Bar Number 2006212
                                                        Law Office of Angilynn Taylor, P.A.
                                                        718 s Main St, Ste B
                                                        Hope, Arkansas 71801
                                                        Telephone: 844.264.4529
                                                        Facsimile: 844.264.1800
                                                        E-mail: Ataylor@ataylorlawoffice.com




                                                   13
Case 4:21-cv-04012-SOH Document 2                Filed 03/04/21 Page 14 of 23 PageID #: 15




                                 CERTIFICATE OF SERVICE


        I, Angilynn Taylor, do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Western District of
Arkansas - Texarkana Division, on the 4th day of March 2021, using the CM/ECF system, which
is designed to send notification of such filing to the following:
                      C T Corporation System
                      124 West Capitol Avenue, Suite 1900
                      Little Rock, Arkansas 72201

      /s/Angilynn Taylor




                                                14
Case 4:21-cv-04012-SOH Document 2   Filed 03/04/21 Page 15 of 23 PageID #: 16
Case 4:21-cv-04012-SOH Document 2   Filed 03/04/21 Page 16 of 23 PageID #: 17
Case 4:21-cv-04012-SOH Document 2   Filed 03/04/21 Page 17 of 23 PageID #: 18
Case 4:21-cv-04012-SOH Document 2   Filed 03/04/21 Page 18 of 23 PageID #: 19
Case 4:21-cv-04012-SOH Document 2   Filed 03/04/21 Page 19 of 23 PageID #: 20
Case 4:21-cv-04012-SOH Document 2   Filed 03/04/21 Page 20 of 23 PageID #: 21
Case 4:21-cv-04012-SOH Document 2   Filed 03/04/21 Page 21 of 23 PageID #: 22
Case 4:21-cv-04012-SOH Document 2   Filed 03/04/21 Page 22 of 23 PageID #: 23
Case 4:21-cv-04012-SOH Document 2   Filed 03/04/21 Page 23 of 23 PageID #: 24
